ALLOWABILITY NOTICE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This allowance is in reply to the response filed 28 March 2022. 
Claims 1, 10, 19, 26, 32, 35, and 38 were amended 28 March 2022. 
Claims 1-32, 35, and 38 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 1-32, 35 and 38 are allowed. The claim amendments overcome the 112(a) rejection and it has been withdrawn. The amendments to independent claims 1, 10, 19 and 26 overcome the 103 rejection by claiming, in combination with the previously claimed limitations, “a plurality of different patient status icons, wherein each patient status icon represents a different sequential phase of a patient status along a diagnostic stage and the user interface is configured to change icon presentation to represent each patient status icon in correspondence with whether the patient status is in or has completed, a respective sequential phase corresponding to the patient status icon, wherein the user interface presents a completion icon of the plurality of patient status icons if the patient status is in a patient record finalization phase of the different sequential phases”, which overcomes the closest prior art of record including Lynch (US 2012/0247472 A1), Brown (US 7,831,444 B2), Conant (US 2010/0094656 A1), Weinstein (US 2007/0136095 A1), and Psynik (US 2008/0114689 A1). A new prior art search was performed and no relevant prior art was found. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626